DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 26-31, 37-42, 49-60 are objected to because of the following informalities:  
Claim 29, line 9, “an inhale” should be changed to - - the inhale --.
Claim 31, line 9, “an inhale” should be changed to - - the inhale --.
Claim 42, line 2, “an inhale” should be changed to - - the inhale - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-31, 37-42, 49-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29, 31, 42, lines 1-2, it is not clear where this liquid is coming from and how this liquid is being supplied to the electric evaporator.  And claims 29, 31 and 42 are unclear and how the electric connection with the plug and the electronic control device are structurally and physically related with the carrier and the electric evaporator.  Also claim 49, lines 5-7, “wherein the second electric connection comprises a plug connector part which is arranged for reversible interaction with a corresponding plug connector part” is unclear and should be changed to - - wherein the second electric connection comprises the corresponding plug connector part which is arranged for reversible interaction with the plug connector part --.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-31, 42, 49-50, 54, 55 are rejected under 35 U.S.C. 103 as being unpatentable over DePiano (U. S. 20140261408) in view of Sear (U. S. 2014/0096781).
Regarding claims 29, 42, 49, 50, 54, 55 DePiano, see figure 2, discloses a component part 200 for an inhaler, comprising: a carrier 202,  an electric evaporator 208 arranged on the carrier 202 for evaporating liquid supplied to the electric evaporator 202: an electric connection 252 for supplying the electric evaporator 208 with electric energy and/or for receiving control signals for the electric evaporator 208, wherein the electric connection 252 comprises a plug connector part 252 which is arranged for reversible interaction with a corresponding plug connector part 300 of a base part 202 of an inhaler, and an electronic control device for controlling and/or regulating the electric evaporator.  DePiano et al disclose the component part further comprising: an electronic control device (206) [Fig. 2; "electronic control component"; para. 0066]. Thus, DePiano et al do not expressly disclose that in the illustrated embodiment, the electronic control device is for controlling and/or regulating the electric evaporator, as recited.  However, DePiano et al teach that operation of the control component is not limited to an authentication function, and that the control component may be configured to perform one or more of a variety of functions [para. 0069].  DePiano et al suggest that the control component may be configured to perform such exemplary functions as disclosed in U.S. patent application number 13/647,000, incorporated by reference [para. 0069]. 
For convenience, Sears et al is relied upon as the pre-grant publication of U.S. 13/647,000, and as evidence of the functions suggested by DePiano et al.  Paragraph [0029] states that a control component can be a single controller that carries out multiple control aspects or all control aspects of the inhaler.  Paragraph [0030] states that a controller component can be useful for controlling flow of electrical energy from the power source to the resistive heating element, while paragraph [0036] states that a controller can closely control the amount of heat provided to [sic, by] the heating element. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic control device (206) of DeiPiano et al as an electronic control device for controlling and/or regulating the electric evaporator, since DePiano et al specifically suggest that controlling and/or regulating the electric evaporator is a suitable functionality of the electronic control device (206).  The necessary changes to the heater current path would have been readily apparent to one having ordinary skill in the art.  For example, the control component could have monitored temperature of the heating element and sent specific instructions to the control body as to the duty cycle of current pulses to be sent. 
Regarding claim 31, referring to paragraph [0069], DePiano et al suggest that one functionality of the electronic control device (206) is to provide an "authentication code or other appropriate indicia" to the control body.  It would be understood that such information is permanently stored in an electronic memory of the component part or electronic controller (206).  Thus, DePiano et al disclose the invention substantially as claimed, but do not expressly disclose that the indicia it an "identifier," as recited.   However, DePiano et al suggest that suitable functionalities for the control device (506) are any of those disclosed in U.S. patent application number 13/647,000, incorporated by reference [para. 0069].  Referring to Sears et al as evidence of those functionalities, Figure 5 discloses a cartridge body portion (505) including a control device (590) cooperating with memory (600).  Paragraph [0088] explains that suitable authenticating indicia can include identification of the cartridge manufacturer, or identification of the cartridge series type, while paragraph [0091] explains that the memory may include a serial number associated with the cartridge body.  As such, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide the component part with an electronic memory for the permanent storage of an identifier for the component part as recited, since DePiano et al teach that a suitable functionality of the electronic control device is to cooperate with an electronic memory that permanently stores a serial number for the cartridge, as evidenced by Sears et al. 
Regarding claim 26, DePiano and Sears disclose the carrier 202 has a liquid interface 136 for standardized connection with a liquid tank 144.
Regarding claim 27, DePiano and Sears disclose the carrier 202 has at least one through-opening for transport of a liquid from the liquid interface 136 to the electric evaporator.
Regarding claim 28, DePiano and Sears disclose a capillary element is arranged in the at least one through-opening.
Regarding claim 30, DePiano and Sears disclose an electric connection between the electronic control device and an electric evaporator and/or sensor has power supply lines and at least one signal transmission line.
Claims 37-41, 56-60 are rejected under 35 U.S.C. 103 as being unpatentable over DePiano (U. S. 20140261408) in view of Sear (U. S. 2014/0096781) and further in view of Golko (U. S. Patent 8,998,632).
Regarding claims 37-41, 56-60, DePiano and Sears disclose the claimed invention except for the plug connector parts each have at least three metal contacts that can be occupied differently.  Golko, see figure 14, discloses such plug USB connector with socket in each with four contacts.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify DePiano and Sears to provide such feature as taught by Golko so as to provide for enable transmission.  
Claims 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over DePiano (U. S. 20140261408) in view of Sear (U. S. 2014/0096781) and further in view of Matischek (U. S. Patent 10,194,696).
Regarding claims 51, 53, DePiano and Sears disclose the claimed invention except for the battery interface has supply lines and at least one signal line or data line.  Matischek discloses the battery interface has supply line or date (see abstract).  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify DePiano and Sears to provide such features as taught by Matischek so as to provide for better operation.
Regarding claim 52, DePiano and Sears disclose the claimed invention except for further comprising: a wireless module for wireless communication with a user terminal.  Matischek discloses the battery interface has supply line or date (see abstract).  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify DePiano and Sears to provide such features as taught by Matischek so as to provide for easier control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831